Relators seek by mandamus to compel respondent to pay them the aggregate sum of $2,240.09, decreed to them in a judgment rendered in the county court of Bexar County, Texas, in Cause No. 20677, styled Estate of John Poten, Deceased.
Relators base their claim for writ of mandamus on the ground that certain funds were paid to the State Treasurer by virtue of Articles 3644 to 3660, Vernon's Annotated Texas Statutes, to which they are now entitled. The facts are undisputed. Relators have fully complied with the law, and are entitled to be paid the sums of money claimed by them.
The questions presented here are similar to those presented in Cause No. 7355, Henry J. Manion, Relator, v. Charley Lockhart, Treasurer of the State of Texas, Respondent, in which cause an opinion has this day been rendered by this Court. [Supra, p. 175.] 114 S.W.2d 216. For the reasons stated in that opinion, relators' petition for mandamus is denied.
Opinion delivered March 16, 1938. *Page 182